DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 2-3 and 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/23/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-51057 application as required by 37 CFR 1.55.	
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "3" have both been used to designate “modem”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  	The disclosure is objected to because of the following informalities: 
	[0057] and [0067] of the PGPuB 2021/0297880 A1 disclose “Further, the wireless simulator 60 calculates the propagation loss and the quality information (Step 401)”. However, Figs. 6 and 14 at step 401 show “Collect quality information (C) from wireless simulator”.  Does the wireless simulator calculate the quality information as per the PGPub or does the wireless simulator provide the quality information as per the figures? 
Appropriate correction is required.

Claim Objections
 	Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “wireless quality calculation unit” but it should be “wireless quality calculation module”.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wireless quality calculation unit and visualization unit in claim(s) 1 and wireless simulator in claim(s) 2 and wireless quality calculation module and visualization unit in claim(s) 5 and wireless simulator in claim(s) 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	For example, [0074] and [0078] of the PGPub 2021/0297880 A1 disclose “a hardware configuration of the apparatus common to the first and second embodiments is described. The packet analysis apparatus 40, the wireless simulator 60, the visualization tool 70, and the database 80 of each embodiment of this invention are built from a computer system including a processor (central processing unit (CPU)), a storage apparatus, and a communication interface” and “Each of the packet analysis apparatus 40, the wireless simulator 60, the visualization tool 70, and the database 80 may operate on one physical computer”, respectively. Furthermore, [0080]-[0081] disclose in part “The wireless quality calculation module includes the wireless simulator 60” and “the wireless quality calculation module included in the packet analysis apparatus 40”. Therefore, the wireless quality calculation module is a physical device because it includes the wireless simulator which is “built from a computer system including a processor …, a storage apparatus, and a communication interface”.	[0080] discloses the algorithm performed by the wireless quality calculation module / wireless simulator and the visualization unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomura et al. (US 2017/0041817 A1) in view of Hsu et al. (US 2015/0215841 A1).

Regarding claim 1, Shomura discloses A communication system, which is configured to collect information from a plurality of terminal apparatus (Fig. 10, [0111], [0114], [0116]-[0117]: wireless communication system collects information from UEs 101), the communication system comprising:
an access system including a base station apparatus configured to wirelessly receive information from the plurality of the terminal apparatus (Fig. 10, [0112], [0114]: RAN 114 includes eNB 111 and a number of UEs 101. Fig. 4A, [0066]: eNB 111 receives upstream from the number of connected UEs 101), and an edge apparatus (Fig. 10, [0113], [0115]: a switch 108 connects the eNB 111 to the S-GW 131 allowing them to transmit and receive traffic and connects the eNB 11 to the P-GW 133 connected with a PDN that provides service to users. The switch also connects the eNB 111 to the MME 132 that manages the mobility of the UE 101 and transmits/receives control plane signaling);
a user data system including a mobile core apparatus configured to receive via the edge apparatus a signal transmitted from the base station apparatus (Fig. 10, [0113]: a core network 115 includes the S-GW 131 having a traffic forwarding function for a user plane, the P-GW 133 connected to a PDN for providing service to users, and the MME 132 for managing mobility of the UE 101. The S-GW 131, the P-GW 133, and the MME 132 are connected to each other via the switch 108 that also connects them to the eNB 111); and
a monitoring system including a packet analysis apparatus configured to analyze traffic used by each of the plurality of the terminal apparatus (Fig. 10, [0115]: a DPI apparatus 141 obtains forwarded packets on the network that includes the UEs 101, the eNB 111, the P-GW 133, the S-GW 131, and the MME 132, wherein the eNB 111, the P-GW 133, the S-GW 131, and the MME 132 are connected to each other via the switch 108. The obtained packets are then analyzed by the DPI 141 to calculate the degree of congestion of the eNB 111), a wireless quality calculation unit configured to calculate a wireless quality between the base station apparatus and each of the plurality of the terminal apparatus (Fig. 10, [0116]: an application server 142 gathers information such as wireless quality and communication quality. Figs. 4A-B and 12 and 14A-B, [0122]: the application server 142 stores in its memory a base station congestion information management table 221, a terminal log management table 1122, and a wireless quality map information management table 1124 between the UEs 101 and the eNB 111), and a visualization unit configured to visualize a usage situation of a wireless resource based on calculation using information collected from the packet analysis apparatus, the mobile core apparatus, and the wireless quality calculation module (Fig. 10, [0117]: a traffic management server 143 uses information obtained from the DPI apparatus 141 and the application server 142 to estimate communication quality. [0115]: the DPI apparatus 141 provides degree of congestion to the traffic management server 143 based on results of analyzing packets, such as traffic between the eNB 111 and the S-GW 131 or signals between the S-GW 131 and the MME 132. [0160]: the configuration of the traffic management server 143 of the second embodiment is the same as those of the first embodiment. [0105]: the traffic management server 143 outputs data for displaying the communication quality estimation results and the wireless quality (CQI). [0083]: the estimated communication quality is calculated according to a wireless resource amount),
the visualization unit being configured to output data for displaying the usage situation of the wireless resource from an arrangement of the plurality of the terminal apparatus, the calculated wireless quality, and the analyzed traffic ([0160]: the configuration of the traffic management server 143 of the second embodiment is the same as those of the first embodiment. [0105]: the traffic management server 143 outputs data for displaying the communication quality estimation results on a map on which the position of the UE 101 in the cell and the wireless quality (CQI) in order to know the communication quality. [0083]: the estimated communication quality is calculated according to a wireless resource amount. [0116]-[0117]: the traffic management server 143 uses the wireless quality and communication quality obtained from the application server 142 and the degree of congestion of the eNB 11, which were analyzed from obtained packets, from the DPI apparatus 141).
Shomura does not disclose the switch 108 is configured to copy at least a portion of user data from a signal received by the base station apparatus and the DPI apparatus 141 analyzes forwarded packets from the user data copied by the edge apparatus.
However, Hsu discloses the switch is configured to copy at least a portion of user data from a signal received by the base station apparatus (Fig. 1, [0040]: a network switch 118 can insert a tap between the eNodeB 112 and the SGW 114 to duplicate a packet that originated from a mobile device 110 and flowed to the eNodeB 112); and
the DPI apparatus 141 analyzes forwarded packets from the user data copied by the edge apparatus (Fig. 1, [0040]: the network switch 118 forwards the duplicated packet to one of an analytic server 130A-N. [0037]: the analytic servers 130A-N perform analysis to traffic received from the network switch 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the switch 108, as taught by Shomura, to duplicate packets and forward the duplicated packets to an analytic server for analysis, as taught by Hsu.
Doing so allows the network switch 118 to determine a proper analytic server 130 that is handling all duplicated data packets for the communication session to which the packets belong (Hsu: [0040]-[0041]).

Regarding claim 5, Shomura discloses A method of managing communication in a communication system (Fig. 10, [0111], [0114], [0116]-[0117]: wireless communication system collects information from UEs 101),
the communication system having an access system including a plurality of the terminal apparatus which are transmission sources of information, a base station apparatus configured to wirelessly receive information from the plurality of the terminal apparatus (Fig. 10, [0112], [0114]: RAN 114 includes eNB 111 and a number of UEs 101. Fig. 4A, [0066]: eNB 111 receives upstream from the number of connected UEs 101), and an edge apparatus (Fig. 10, [0113], [0115]: a switch 108 connects the eNB 111 to the S-GW 131 allowing them to transmit and receive traffic and connects the eNB 11 to the P-GW 133 connected with a PDN that provides service to users. The switch also connects the eNB 111 to the MME 132 that manages the mobility of the UE 101 and transmits/receives control plane signaling); 
a user data system including a mobile core apparatus configured to receive via the edge apparatus a signal transmitted from the base station apparatus (Fig. 10, [0113]: a core network 115 includes the S-GW 131 having a traffic forwarding function for a user plane, the P-GW 133 connected to a PDN for providing service to users, and the MME 132 for managing mobility of the UE 101. The S-GW 131, the P-GW 133, and the MME 132 are connected to each other via the switch 108 that also connects them to the eNB 111); and
a monitoring system including a packet analysis apparatus configured to analyze (Fig. 10, [0115]: a DPI apparatus 141 obtains forwarded packets on the network that includes the UEs 101, the eNB 111, the P-GW 133, the S-GW 131, and the MME 132, wherein the eNB 111, the P-GW 133, the S-GW 131, and the MME 132 are connected to each other via the switch 108. The obtained packets are then analyzed by the DPI 141 to calculate the degree of congestion of the eNB 111), a wireless quality calculation module configured to calculate a wireless quality between the base station apparatus and each of the plurality of the terminal apparatus (Fig. 10, [0116]: an application server 142 gathers information such as wireless quality and communication quality. Figs. 4A-B and 12 and 14A-B, [0122]: the application server 142 stores in its memory a base station congestion information management table 221, a terminal log management table 1122, and a wireless quality map information management table 1124 between the UEs 101 and the eNB 111), and a visualization unit configured to visualize a usage situation of a wireless resource based on calculation using information collected from the packet analysis apparatus, the mobile core apparatus, and the wireless quality calculation module (Fig. 10, [0117]: a traffic management server 143 uses information obtained from the DPI apparatus 141 and the application server 142 to estimate communication quality. [0115]: the DPI apparatus 141 provides degree of congestion to the traffic management server 143 based on results of analyzing packets, such as traffic between the eNB 111 and the S-GW 131 or signals between the S-GW 131 and the MME 132. [0160]: the configuration of the traffic management server 143 of the second embodiment is the same as those of the first embodiment. [0105]: the traffic management server 143 outputs data for displaying the communication quality estimation results and the wireless quality (CQI). [0083]: the estimated communication quality is calculated according to a wireless resource amount),
the communication management method comprising steps of:
analyzing, by the packet analysis apparatus, traffic used by each of the plurality of the terminal apparatus (Fig. 10, [0115]: a DPI apparatus 141 obtains forwarded packets on the network that includes the UEs 101, the eNB 111, the P-GW 133, the S-GW 131, and the MME 132, wherein the eNB 111, the P-GW 133, the S-GW 131, and the MME 132 are connected to each other via the switch 108. The obtained packets are then analyzed by the DPI 141 to calculate the degree of congestion of the eNB 111);
calculating, by the wireless quality calculation module, the wireless quality between the base station apparatus and each of the plurality of the terminal apparatus Fig. 10, [0116]: an application server 142 gathers information such as wireless quality and communication quality. Figs. 4A-B and 12 and 14A-B, [0122]: the application server 142 stores in its memory a base station congestion information management table 221, a terminal log management table 1122, and a wireless quality map information management table 1124 between the UEs 101 and the eNB 111); and
outputting, by the visualization unit, data for displaying the usage situation of the wireless resource from an arrangement of the plurality of the terminal apparatus, the calculated wireless quality, and the analyzed traffic ([0160]: the configuration of the traffic management server 143 of the second embodiment is the same as those of the first embodiment. [0105]: the traffic management server 143 outputs data for displaying the communication quality estimation results on a map on which the position of the UE 101 in the cell and the wireless quality (CQI) in order to know the communication quality. [0083]: the estimated communication quality is calculated according to a wireless resource amount. [0116]-[0117]: the traffic management server 143 uses the wireless quality and communication quality obtained from the application server 142 and the degree of congestion of the eNB 11, which were analyzed from obtained packets, from the DPI apparatus 141).
Shomura does not disclose the switch 108 is configured to copy at least a portion of user data from a signal received by the base station apparatus; and a computer configured to receive the user data to perform processing by using an application; and the DPI apparatus 141 analyzes the user data copied by the edge apparatus and the DPI apparatus 141 analyzes the forwarded packets from the user data.
However, Hsu discloses the switch is configured to copy at least a portion of user data from a signal received by the base station apparatus (Fig. 1, [0040]: a network switch 118 can insert a tap between the eNodeB 112 and the SGW 114 to duplicate a packet that originated from a mobile device 110 and flowed to the eNodeB 112); and
a computer configured to receive the user data to perform processing by using an application (Fig. 6, [0102], [0104]: network device 600 comprises packet processors programmed to perform extracting information, lookups, and forwarding received data packet. The network device 600 corresponds to any nodes shown in figures above, i.e., Fig. 1, [0040] discloses the network switch 118, eNodeB 112, SGW 114, PGW 116, MME 113, and multiple analytic servers 130A-N, wherein each of these devices receives the packet that originated from the mobile device 110); 
the DPI apparatus 141 analyzes the user data copied by the edge apparatus and the DPI apparatus 141 analyzes the forwarded packets from the user data (Fig. 1, [0040]: the network switch 118 forwards the duplicated packet to one of the analytic servers 130A-N. [0037]: the analytic servers 130A-N perform analysis to traffic received from the network switch 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the switch 108, as taught by Shomura, to duplicate packets and forward the duplicated packets to an analytic server for analysis and include a network device to receive a packet that originated from a mobile device for performing processing, as taught by Hsu.
Doing so allows the network switch 118 to determine a proper analytic server 130 that is handling all duplicated data packets for the communication session to which the packets belong (Hsu: [0040]-[0041]).

	Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomura et al. (US 2017/0041817 A1) in view of Hsu et al. (US 2015/0215841 A1) and Huang et al. (CN 102333348 A).

Regarding claim(s) 4 and 8, Shomura in view of Hsu discloses all features of claim(s) 1 and 5 as outlined above. 
Shomura in view of Hsu does not disclose, but Huang discloses wherein the mobile core apparatus is configured to control a parameter relating to a wireless resource scheduler so that a plurality of the base station apparatus avoid using the same frequency as each other (first section on pg. 5: a core network allocates spectrum resources and makes the multiple base stations work in different frequency bands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the core network 115 that includes the S-GW 131, P-GW 133, and MME 132, as taught by Shomura, to allocate spectrum resources and make the multiple base stations work in different frequency bands, as taught by Huang.
Doing so provides a better coverage that ensures communication quality (Huang: first section on pg. 5).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478